Exhibit 10.2

LOGO [g90865imgex10_3.jpg]

July 7, 2008

Delivered in Person

Mr. Jean-Marc Pandraud

100 Waltham Street

Lexington, MA 02421

Dear Jean-Marc:

You have advised us of your decision to retire as an officer and employee of
Entegris, Inc. and of its subsidiaries (the “Company”). The Company is willing
to provide you with certain severance arrangements in connection with your
retirement. The purpose of this letter is to confirm the agreement between you
and the Company concerning your retirement and severance arrangements, as
follows:

1. Resignation. You hereby resign from all positions and offices held by you
with the Company and its subsidiaries effective July 7, 2008 (the “Separation
Date”). You agree to provide the Company with reasonable assistance in
transitioning your responsibilities to others. You further agree to execute all
such other documents and forms in connection with your resignation as a director
and officer of foreign subsidiaries of the Company.

2. Payment of Accrued Rights. You will receive pay for the following: (A) your
base salary in effect through the Separation Date, to the extent not previously
paid; (B) any bonus or variable compensation earned by you for any previously
completed fiscal year but unpaid as of the Separation Date; (C) reimbursement
for any unreimbursed business expenses properly incurred by you in accordance
with Company policy prior to the Separation Date and properly submitted for
reimbursement within sixty (60) days following the Separation Date; and (D) such
reimbursements and benefits under the Company’s Benefit Plans, if any, to which
the you became entitled prior to or on the Separation Date, including, but not
limited to, any vacation accrued but unused through the Separation Date, as
determined in accordance with Company policies.

3. Severance Benefits. In consideration of your acceptance of this Agreement and
subject to your meeting in full your obligations under it, the Company will
provide you or, in the event of your death, your estate, with the following
severance pay and benefits:

 

(a) The Company will provide severance pay for a period of twenty-four
(24) months following the Separation Date (the “Severance Pay Period”) at your
current base salary of Three Hundred Fifty-Six Thousand Three Hundred Eighty and
No/100 Dollars ($356,380.00) per year. Payments will be made in the form of
salary continuation and will begin on the next regular Company payday which is
at least five business days following the later of the Separation Date or the
date that a copy of this Agreement signed by you is received by the Company. The
first payment would be retroactive to the day following the Separation Date.

 

(b)

If you are enrolled in the Company’s medical and dental plans, subject to
receipt of any required consent by any health maintenance organization, health
insurance provider or dental insurance provider with which you are enrolled, the
Company will continue to pay the premium for these benefits through the earlier
of (i) the expiration of twenty-four (24) months following the Separation Date;
or (ii) the date you become eligible for coverage under the health plan of
another employer. Upon termination of medical and dental benefits pursuant to
clause (i) or (ii) above you may, at your own expense, elect to continue your
participation and that of your eligible dependents in those plans for a period
of time under the federal law

 

The Materials Integrity Management Company



--------------------------------------------------------------------------------

Mr. Jean-Marc Pandraud

July 7, 2008

Page 2 of 8

 

 

known as “COBRA.” In the event that any required consent by any health
maintenance organization, health insurance provider or dental insurance provider
with which you are enrolled is denied, and you elect to continue participation
under “COBRA”, then the Company will pay the premium for such coverage for the
duration of such continuation up to a total of twenty-four (24) months following
the Separation Date provided, however, that in the event that the Company
determines that it is unable to continue any such participation, it shall pay
the cost, on an after-tax basis, of comparable coverage.

 

(c) The Company will pay you the bonus payable under the Entegris Incentive Plan
for fiscal year 2008 at Target level. This will be paid to you in early 2009 at
the same time as bonuses are paid under the Entegris Incentive Plan to other
executives.

 

(d) If you are enrolled in the Company’s group life insurance plan on the
Separation Date, subject to receipt of any required consent by any group life
insurance provider, continuation of your participation in the Company’s group
life insurance plan until the expiration of twenty-four months following the
Separation Date.

 

(e) Notwithstanding anything to the contrary in the Company’s equity-based plans
or any equity award agreement between the Company and you, you shall have a
period of one year following the Separation Date to exercise all stock options
that are vested and outstanding as of the Separation Date, or until the date
such stock options would have expired in the absence of a termination of
employment, if earlier.

 

(f) The reimbursement for the expense of outplacement services provided by an
outplacement firm reasonably selected by you up to an aggregate of Fifteen
Thousand and No/100 Dollars ($15,000).

 

(g) Your contributions and the Company’s matching contributions to the Entegris
Inc. 401(k) Savings and Profit Sharing Plan (2005 Restatement) shall terminate
as of the Separation Date. The balances in your accounts under the Entegris Inc.
401(k) Savings and Profit Sharing Plan (2005 Restatement) and in the Entegris,
Inc. Supplemental Executive Retirement Plan For Key Salaried Employees will be
paid out to you in accordance with the terms of those plans and the requirements
of law.

 

(h) The services of the Employee Assistance Program shall, subject to any
required consent of the service provider, likewise continue to be available to
you through the earlier of (i) the expiration of twenty-four (24) months
following the Separation Date; or (ii) the date you become eligible for coverage
under the benefit plan of another employer.

 

(i) You shall be entitled to retain the Company provided computer, cell phone
and blackberry through December 31, 2008; likewise, your Entegris e-mail account
shall be continued through December 31, 2008.

 

(j) A final severance payment in an amount equal to: (i) the bonus payable under
the Entegris Incentive Plan for fiscal year 2009 at Target level; plus (ii) the
dollar value of all shares of restricted stock outstanding on the Separation
Date valued at the higher of the actual market value as of the close of business
on the Separation Date or actual market value as of the close of business on the
business day immediately preceding the payment date specified below; plus
(iii) the dollar value of one third of the shares covered by unvested stock
option awards as of the Separation Date, valued at the higher of the per share
closing price on the Separation Date or on the business day immediately
preceding the payment date specified below; plus (iv) the performance share
payouts under the 2006 performance share award for 2008 and 2009 at the level
earned by the Company’s performance during those years. Payment of this final
severance payment shall be made on or before July 7, 2010.



--------------------------------------------------------------------------------

Mr. Jean-Marc Pandraud

July 7, 2008

Page 3 of 8

 

4. Certain Tax Related Payments. Payments and benefits under this Agreement
shall be made and provided without regard to whether the deductibility of such
payments (or any other payments or benefits to or for your benefit) would be
limited or precluded by Section 280G (“Section 280G”) of the U.S. Internal
Revenue Code (the “Code”) and without regard to whether such payments (or any
other payments or benefits) would subject you to the federal excise tax
applicable to certain “excess parachute payments” under Section 4999 of the Code
(the “Excise Tax”). If any portion of the payments or benefits to or for your
benefit (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this paragraph) constitutes an
“excess parachute payment” within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the “Excess Parachute Payments”),
the Company shall promptly pay to you an additional amount (the “gross-up
payment”) that after reduction for all taxes (including but not limited to the
Excise Tax) with respect to such gross-up payment equals the Excise Tax with
respect to the Excess Parachute Payments; provided that to the extent any
gross-up payment would be considered “deferred compensation” for purposes of
Section 409A of the Code, the manner and time of payment, and the provisions of
this Agreement, shall be adjusted to the extent necessary (but only to the
extent necessary) to comply with the requirements of Section 409A with respect
to such payment so that the payment does not give rise to the interest or
additional tax amounts described at Section 409A(a)(1)(B) or Section 409A(b)(4)
of the Code (the “Section 409A penalties”); and further provided that if,
notwithstanding the immediately preceding proviso, the gross-up payment cannot
be made to conform to the requirements of Section 409A of the Code, the amount
of the gross-up payment shall be determined without regard to any gross-up for
the Section 409A penalties. The determination as to whether your payments and
benefits include Excess Parachute Payments and, if so, the amount of such
payments, the amount of any Excise Tax owed with respect thereto, and the amount
of any gross-up payment shall be made at the Company’s expense by Ernst & Young
or by such other certified public accounting firm as the Company’s Board of
Directors may designate (the “accounting firm”). Notwithstanding the foregoing,
if the U.S. Internal Revenue Service shall assert an Excise Tax liability that
is higher than the Excise Tax (if any) determined by the accounting firm, the
Company shall promptly augment the gross-up payment to address such higher
Excise Tax liability.

5. Consulting Services. For the period from the Separation Date through
December 31, 2008 (the “Consulting Period”), you agree to provide the Company
with the benefit of your advice and expertise with respect to the business and
“customer facing” operations of the Company and to potential growth
opportunities for the Company. During the Consulting Period, you will be
available for consultation at such Company or Company customer locations and on
such schedule as may be determined by mutual arrangement between you and
Bertrand Loy. In addition, you agree to make yourself available for a reasonable
number of telephone and written consultations. In consideration of consulting
services to be rendered in accordance with this paragraph the Company agrees to
pay you the sum of Seventy-Five Thousand and No/100 Dollars ($75,000.00) within
five (5) business days following the conclusion of the Consulting Period. The
Company will also reimburse you for all travel and related out of pocket
expenses reasonably incurred by you in the performance of consulting services
hereunder in accordance with the Company’s travel expense reimbursement policies
applicable to executive officers. You further agree that the Company shall have
the option to renew this consulting arrangement for an additional six month
period, through June 2009 at the same compensation, payable at the end of any
such renewal Consulting Period; you acknowledge and agree that the exercise of
such renewal option shall be in the sole and absolute discretion of the Company.
You further acknowledge and agree that you shall have no authority to bind the
Company to any legal obligation and you further agree to disclose your lack of
authority in any instance where you reasonably conclude third parties might take
action based on a misunderstanding of your apparent or actual authority.



--------------------------------------------------------------------------------

Mr. Jean-Marc Pandraud

July 7, 2008

Page 4 of 8

 

6. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law and all other deductions authorized by you.

7. Acknowledgement of Full Payment. You acknowledge and agree that the payments
provided under paragraphs 2 and 3 of this Agreement are in complete satisfaction
of any and all compensation due to you from the Company, whether for services
provided to the Company or otherwise, through the Separation Date and that,
except as expressly provided under this Agreement, no further compensation is
owed to you. Without limiting the generality of the foregoing, except as
provided in paragraph 3 above, you expressly waive and relinquish any and all
rights you have, or might have, to any bonus or other incentive compensation or
other compensation, of any kind or description, under any plan or program of the
Company.

8. Status of Employee Benefits and Paid Time Off. Except as otherwise expressly
provided in paragraph 3 of this Agreement, your participation in all employee
benefit plans of the Company shall end as of the Separation Date, in accordance
with the terms of those plans. You will not continue to earn vacation or other
paid time off after the Separation Date.

9. Confidentiality and Non-Disparagement. You agree that you will continue to
protect Confidential Information, as defined below, and that you will not,
directly or indirectly, use or disclose it. You also agree that you will not
disclose this Agreement or any of its terms or provisions, directly or by
implication, except to members of your immediate family and to your legal and
tax advisors, and then only on condition that they agree not to further disclose
this Agreement or any of its terms or provisions to others. Further, you agree
that, during the Severance Pay Period and thereafter, you will not disparage or
criticize the Company or its Affiliates, their business, management or products,
and that you will not otherwise do or say anything that could disrupt the good
morale of Company employees or harm the interests or reputation of the Company
or any of its Affiliates.

10. Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that, except as provided in paragraph 3 above, you
have returned to the Company any and all documents, materials and information
(whether in hardcopy, on electronic media or otherwise) related to business of
the Company or any of its Affiliates and all keys, access cards, credit cards,
computer hardware and software, Blackberries, telephones and telephone-related
equipment and all other property of the Company and its Affiliates in your
possession or control. Further, you represent and warrant that you have not
retained any copy of any documents, materials or information of the Company or
any of its Affiliates (whether in hardcopy, on electronic media or otherwise).
Recognizing that your employment with the Company is ending as of the Separation
Date, you agree that, except as provided in paragraph 3 above, you will not
thereafter, for any purpose, attempt to access or use any Company computer or
computer network or system. Further, you acknowledge that you have disclosed to
the Company all passwords necessary or desirable to enable the Company to access
all information which you have password-protected on any of its computer
equipment or on its computer network or system.

11. Restricted Activities. You acknowledge that during your employment with the
Company you have had access to Confidential Information which, if disclosed,
would assist in competition against the Company and agree that the following
restrictions on your activities are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company:

 

(a)

You agree that, during the period from the Separation Date through the
expiration of twenty-four (24) months following the Separation Date, you will
not, directly or indirectly, whether as owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise, compete



--------------------------------------------------------------------------------

Mr. Jean-Marc Pandraud

July 7, 2008

Page 5 of 8

 

 

with the Company within the United States or in any other country in which the
Company was doing business, or planning to do business, as of the Separation
Date. Specifically, but without limiting the foregoing, you agree not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person, as
defined below, that is engaged in any business that is competitive with the
business of the Company, as conducted or in planning during your employment with
the Company, unless the Company agrees, in advance and in writing, signed by an
expressly authorized representative of the Company, to your working or providing
services for a specified Person. The Company will so agree provided that it
determines, in its sole discretion, that your acceptance of a position with such
person or your provision of such work or services will not result in the use or
disclosure of Confidential Information. You agree that the Company’s consent
shall be acquired prior to accepting any such position or commencing any
business activity which could be inconsistent with your obligations under this
Agreement. You agree to provide the Company with all information that it may
reasonably request in order to make a determination as contemplated hereunder.

 

(b) You agree that during the period from the Separation Date through the
expiration of twenty-four (24) months following the Separation Date, you will
not, directly or indirectly, (i) hire any employee of the Company or seek to
persuade any employee of the Company to discontinue employment or (ii) solicit
or encourage any independent contractor providing services to the Company to
terminate or diminish its/his/her relationship with the Company.

 

(c) In signing this Agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on you under this paragraph 10. You agree
without reservation that these restraints are necessary for the reasonable and
proper protection of the Company and that each and every one of the restraints
is reasonable in respect to subject matter, length of time and geographic area.
You further agree that, were you to breach any of the covenants contained in
paragraph 9 or 10 above or of this paragraph 11, the damage to the Company would
be irreparable. You therefore agree that the Company, in addition to any other
remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by you of any of those
covenants, without having to post bond. You and the Company further agree that,
in the event that any provision of paragraph 9 or 10 above or of this paragraph
11 is determined by any court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, that provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

12. Employee Cooperation. You agree to cooperate with the Company hereafter with
respect to all matters arising during or related to your employment, including
but not limited to all matters in connection with any transition of duties to
others, governmental investigation, litigation or regulatory or other proceeding
which may have arisen or which may arise following the signing of this
Agreement. The Company will reimburse your out-of-pocket expenses incurred in
complying with Company requests hereunder, provided such expenses are authorized
by the Company in advance. In the event that such cooperation requires that you
devote working time after the expiration of twenty-four (24) months following
the Separation Date, the Company agrees to provide you with reasonable
compensation for your services.



--------------------------------------------------------------------------------

Mr. Jean-Marc Pandraud

July 7, 2008

Page 6 of 8

 

13. Release of Claims.

 

(a) In exchange for the severance pay and other benefits provided you under this
Agreement, to which you would not otherwise be entitled, on your own behalf and
that of your heirs, executors, administrators, beneficiaries, personal
representatives and assigns, you agree that this Agreement shall be in complete
and final settlement of any and all causes of action, rights or claims that you
have had in the past, now have, or might now have, whether known or unknown, of
any kind or description, including without limitation any causes of action,
rights or claims in any way related to, connected with or arising out of your
employment or its termination or pursuant to Title VII of the Civil Rights Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the fair employment practices statutes of the state or states in which you have
provided services to the Company or any of its Affiliates or any other federal,
state or local law, regulation or other requirement and you hereby release and
forever discharge the Company and its Affiliates and all of their respective
past and present directors, shareholders, officers, employees, general and
limited partners, members, managers, agents and representatives, their
successors and assigns, and all others connected with them, and all employee
benefit plans maintained by the Company and all trustees and plan administrators
of such plans, both individually and in the official capacities of each of the
foregoing individually, from any and all such causes of action, rights or
claims. This release shall not apply to any claim for breach by the Company of
its obligations under this Agreement.

 

(b) This Agreement, including the release of claims set forth in the paragraph
directly above, creates legally binding obligations and the Company has advised
you to consult an attorney before signing this Agreement. In signing this
Agreement, you give the Company assurance that you have signed it voluntarily
and with a full understanding of its terms; that you have had sufficient
opportunity, before signing this Agreement, to consider its terms and to consult
with any of those persons to whom reference in made in the second sentence of
paragraph 9 above; that you have consulted with an attorney of your choosing;
and that, in signing this Agreement, you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.

14. Definitions. As used in this Agreement:

“Affiliates” means any and all persons and entities controlling, controlled by
or under common control with the Company, where control may be by management
authority or equity interest.

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally known to the public including, without
limitation, all strategic business plans, marketing and sales data and
information, all financial, technical personnel, manufacturing, operations,
product and systems information. Confidential Information also includes all
information received by the Company or any of its Affiliates from customers or
other third parties with any understanding, express or implied, that the
information would not be disclosed.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.



--------------------------------------------------------------------------------

Mr. Jean-Marc Pandraud

July 7, 2008

Page 7 of 8

 

15. Miscellaneous.

 

(a) This Agreement constitutes the entire agreement between you and the Company
relating to the termination of your employment by the Company and supersedes all
prior and contemporaneous communications, agreements and understandings whether
written or oral, with respect to your employment, its termination and all
related matters, excluding only your obligations with respect to the securities
of the Company, all of which shall remain in full force and effect in accordance
with their terms.

 

(b) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the Chief Executive Officer
of the Company or his expressly authorized designee. The captions and headings
in this Agreement are for convenience of reference only and in no way define or
describe the scope or content of any provision of this Agreement. This is a
Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to the
conflict-of-law principles thereof.

 

(c) If the duration of, scope of, or any business activity covered by this
Agreement is in excess of what is valid and enforceable under applicable law,
such provision will be construed to cover only that duration, scope, or activity
that is valid and enforceable. You acknowledge that this Section 15(c) will be
given the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable laws.

 

(d) The obligation of the Company under paragraphs 2 and 3 of this Agreement are
expressly conditioned upon your continued full performance of your obligations
under this Agreement.

 

(e) The amounts payable to you hereunder shall be absolutely owing, and not
subject to reduction or mitigation as a result of employment by you elsewhere
after the Separation Date.

 

(f) There shall be no right of set-off or counterclaim in respect of any claim,
debt or obligation against any payments to you, your dependents, beneficiaries
or estate, provided for in this Agreement.

 

(g) The Company will indemnify you for all costs and expenses (including fees
and expenses of counsel) incurred by you in connection with an action to enforce
you rights under this Agreement (including any action to enforce this right of
indemnity) in which action you prevail.

 

(h) No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.

 

(i) No right or interest to or in any payments shall be assignable by you;
provided, however, that this provision shall not preclude you from designating
one or more beneficiaries to receive any amount that may be payable after your
death and shall not preclude the legal representative of your estate from
assigning any right hereunder to the person or persons entitled thereto under
your will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of intestacy applicable to your estate.

 

(j)

The Company agrees that to the extent that its obligations hereunder remain
unfulfilled, it shall require that any entity with which it merges or
consolidates or to which it agrees to transfer substantially all of its assets
expressly assume the obligations of the Company under this



--------------------------------------------------------------------------------

Mr. Jean-Marc Pandraud

July 7, 2008

Page 8 of 8

 

 

Agreement (including exercise of options vested pursuant to Paragraph 3(ej)
above by a successor or award of substituted options by such) and that any
successor or successors of such an entity, whether by merger, consolidation or
transfer of assets, also expressly assume all such obligations. Notwithstanding
the foregoing, the Company shall not be deemed to have breached its obligations
under this subparagraph 15(j) if it negotiates with any successor entity to
provide a substitute agreement on terms (which may be different than the terms
herein) that are reasonably acceptable to you.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within forty-five (45) days following the date you receive it.
You may revoke this Agreement at any time during the seven (7) day period
immediately following the date of your signing. If you do not revoke it, then,
at the expiration of that seven (7) day period, this letter will take effect as
a legally-binding agreement between you and the Company on the basis set forth
above. The enclosed copy of this letter, which you should also sign and date, is
for your records.

 

Sincerely, ENTEGRIS, INC.

/s/ GIDEON ARGOV

Gideon Argov

President and Chief Executive Officer

Accepted and agreed:

 

Signature:  

/s/ JEAN-MARC PANDRAUD

Date:   7/7/2008